Title: From George Washington to Patrick Henry, 19 December 1777
From: Washington, George
To: Henry, Patrick



Sir
Camp 14 Miles from Philadelpa Decr 19: 1777.

On Saturday Evening I was honored with your favor of the 6th Instant, and am much obliged by your exertions for Cloathing the Virginia Troops. The Articles you send shall be applied to their use agreable to your wishes. It will be difficult for me to determine when the Troops are supplied, owing to their fluctuating and deficient state. However I beleive there will be little reason to suspect that the quantities that may be procured, will much exceed the necessary demands—It will be a happy circumstance, and of great saving, if we should be able in future to cloath our Army comfortably. Their sufferings hitherto have been great, and from our deficiencies in this instance, we have lost many Men & have generally been deprived of a large proportion of our Force. I could wish you to transmit the price of All the necessaries you may send from time to time. This will be essential, and the omission upon former occasions of the like nature in the course of the War has been the cause of much uneasiness and intricacy in adjusting Accounts.
I am persuaded that many desertions have proceeded from the cause you mention. The Officers were highly culpable in making such assurances. The Expedient you propose might and I beleive would bring in Several, but I cannot consider myself authorised to adopt it.

The Letters for the Marquiss were sent to his Quarters as soon as they were received. I shall present you to him according to your wishes. He is certainly amiable & highly worthy of esteem.
I have Nothing material to inform you of, Except that we are told by the Boston paper that a Ship has arrived from France at One of the Eastern ports with Fifty peices of Brass Artillery—5000 Stand of Arms and other Stores—There are Letters also which mention her arrival, but not the particular amount of Stores. I have the Honor to be with great respect & regard Sir Yr Most Obedt servt

G: Washington


P.S. I sent the Express on to Congress, which occasioned me to write by this Conveyance. I wrote you on the 13 Ulto, Two Letters—One a private one. I am fearful & uneasy lest they should have miscarried as you have not mentioned the Receipt of them.

